                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    JOHN M. HARDIMON,                )
                                     )
        Plaintiff,                   )
                                     )
        vs.                          )                                   Cause No: 4:18 CV 1763 RWS
                                     )
    EXECUTIVE OFFICE OF THE          )
    UNITED STATES ATTORNEYS, et al., )
                                     )
        Defendants.                  )


                                    MEMORANDUM & ORDER

         This matter is before me on the defendants motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(1). I originally granted to the motion to dismiss on October

15, 2019. But on October 24, 2019, I vacated the order to reconsider the motion in

light of the response filed by the plaintiff on October 21, 2019.1 ECF No. [30].

Because the defendants conducted a reasonable search of their records and

determined there were no documents responsive to Hardimon’s Freedom of

Information Act (FOIA) request, the motion will be granted.

                                              BACKGROUND

         In this case, the Plaintiff Hardimon requested all plea agreements associated

with case numbers 3:10-cr-30170-MJR, 11-1821, and 11-2515 pursuant to the

1
 The plaintiff placed his response in the mail on October 9, but it was not signed for or received by the Court until
October 21, 2019. ECF No. [29]

                                                           1
Freedom of Information Act (FOIA).2 The defendants requested all of the files

associated with the aforementioned cases from the federal records center in Kansas

City, MO. They then searched these files and were unable to find any responsive

documents, aside from the Plea agreement executed October 1, 2010 and filed on

October 19, 2010, which the plaintiff already had. ECF Nos. [26-2] and [26-3].

Accordingly, the defendants filed a motion to dismiss the case as moot.

                                   LEGAL STANDARD

           Under Article III of the Constitution federal court jurisdiction is limited to

actual cases or controversies that “must be extant at all stages of review, not

merely at the time the complaint is filed.” Powell v. IRS, 255 F.Supp.3d. 33, 46

(D.D.C. 2017)(quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 133 S.

Ct. 1523, 1528, 185 L.Ed.2d. 636 (2013)). “When, during the course of litigation,

the issues presented in a case ‘lose their life because of the passage of time or a

change in circumstances ... and a federal court can no longer grant effective relief,’

the case is considered moot.” Haden v. Pelofsky, 212 F.3d 466, 469 (8th Cir.

2000)(quoting Beck v. Mo. State High Sch. Activities Ass'n, 18 F.3d 604, 605 (8th

Cir. 1994) (alteration in original)). In FOIA cases, mootness occurs when the

requested documents have been produced. Urban v. U.S., 72 F.3d 94, 95 (8th Cir.

1995).


2
    5 U.S.C. § 552.

                                               2
                                  DISSCUSSION

      In this case, the United States Attorney’s office searched all of their files

associated with the named cases. ECF Nos. [26-2] and [26-3]. These files did not

contain any responsive documents aside from the plea agreement signed on

October 1, 2010 and filed on October 19, 2010. ECF Nos. [26-2]. The plaintiff

already had this plea agreement as evidenced by his use of it in his criminal appeal.

ECF No. [26-2]. Since the plaintiff already has access to the only responsive

documents, the plaintiff’s claim is moot

      Although Plaintiff Hardimon argues in his response to the defendant’s

motion to dismiss that the United States Attorney’s Office did not conduct an

adequate review of their files as required by FOIA, it is unavailing. ECF No. [29].

Under FOIA an agency is required “to review, manually or by automated means,

agency records for the purpose of locating those records that are responsive to the

request.” 5 U.S.C. §552(a)(3)(D). Generally, courts require the agency search to be

“reasonably calculated to uncover all responsive documents.” Miller v. U.S. Dept.

of State, 779 F.2d 1378, 1383 (8th Cir. 1985). “But the search need only be

reasonable, it does not have to be exhaustive.” Id.

      In his response, the plaintiff makes conclusory statements that this search

was inadequate, but he does not make any factual allegations that dispute the

adequacy of the search. ECF No. [29]. Hardimon attempts to argue that the search


                                           3
was inadequate or performed in bad faith by arguing that additional plea

agreements that are responsive to his request must exist. ECF No. [29]. But the

factual allegations provided, taken as true, do not establish the existent of other

responsive documents, much less the inadequacy of the agency’s search.

      Even if the factual allegations provided by the plaintiff proved that another

plea agreement existed at one time, “the standard of reasonableness which we

apply to agency search procedures does not require absolute exhaustion of the

files; instead it requires a search reasonably calculated to uncover the sought

materials.” Miller, 779 F.2d. 1384-85. “[T]he Department is not required by the

Act to account for documents which the requester has in some way identified if it

has made a diligent search for those documents in the places in which they might

be expected to be found; it is not necessary to create a document that does not exist

in order to satisfy a [FOIA] request.” Miller, 779 F.2d. 1385 (internal citations

omitted).

      Here, the defendants searched the files associated with the specified cases,

which is where additional plea agreements would likely be found. ECF No. [26-2]

and [26-3]. The fact that they were unable to find any additional plea agreements

does not render this search inadequate. The search performed was reasonably

calculated to uncover the requested documents. Since there are no other

outstanding document requests, the case is moot.


                                           4
                                CONCLUSION

      The defendants conducted a reasonable search of their records. The plaintiff

had access to the only responsive documents. Since the requested documents have

been produced, the FOIA claim is moot.

      Accordingly,

      IT IS HEREBY ORDERED that the defendants motion to dismiss ECF

No. [26] is GRANTED pursuant to Fed. R. Civ. P. 12(b)(1).




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 5th day of November 2019.




                                         5
